DETAILED ACTION
Response to Amendment
The Amendment filed 9 March 2022 has been entered.  Claims 1-11 and 13-24 remain pending in the application.  Claim 12 is incorporated into claim 1 and canceled.  Applicant’s Amendments to the Claims in line with the Office’s suggestions have overcome the 112 Rejections previously set forth in the Non-Final Office Action mailed 17 December 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103 as obvious over Tolman (2001/0050172) in view of Watson (2019/0257172) (both cited previously).
Regarding independent claim 1, Tolman discloses A method of stimulating a hydrocarbon well, wherein the hydrocarbon well includes a wellbore that extends within a subterranean formation and a tubular that extends within the wellbore and defines a tubular conduit (abstract “an apparatus and method for perforating and treating multiple intervals of one or more subterranean formations intersected by a wellbore by deploying a bottom-hole assembly ("BHA")” and Figs. 1-10, esp. Fig. 6), the method comprising: 
retaining a sealing structure within the tubular conduit ([0117] “lower inflatable sealing element 123”) to at least partially fluidly isolate an uphole region of the tubular conduit, which is uphole from the sealing structure, from a downhole region of the tubular conduit, which is downhole from the sealing structure (as in Fig. 6, uphole region perforations 240 isolated from downhole region perforations 230); 
during the retaining, stimulating a zone of the subterranean formation ([0117] “the treating fluid is forced to enter previously placed perforations 240 and 241 and create new hydraulic fractures 242”) by providing a stimulant fluid stream to the uphole region ([0117] “treatment fluid may be pumped down the interior of coiled tubing 106 to exit the circulation port 114”) and flowing the stimulant fluid stream into the zone of the subterranean formation via a plurality of perforations defined within a portion of the tubular that defines the uphole region (as in Fig. 6, perforations 240); 
subsequent to the stimulating, moving the sealing structure in a downhole direction within the tubular conduit ([0117] “the individual zones may be treated in any order”; this discloses per se both an uphole direction and a downhole direction as in [0116] “the individual zones are treated in sequential order from shallower wellbore locations to deeper wellbore locations” = moving sequentially downhole); and 
repeating the retaining, the stimulating, the fluidly isolating, and the moving a plurality of times to stimulate a plurality of corresponding zones of the subterranean formation ([0117] “The operations are then continued and repeated as appropriate for the desired number of formation zones and intervals”).
However, Tolman fails to explicitly disclose “subsequent to the stimulating, fluidly isolating the zone of the subterranean formation from the uphole region by at least partially sealing the plurality of perforations” and “a stimulant stream pressure of at least 8 Megapascals and at most 20 MPa.”
Regarding the “fluidly isolating… by at least partially sealing the plurality of perforations,” Tolman teaches “methods and devices for temporarily blocking the flow of fluids into or out of a given set of perforations will be referred to herein as "diversion agents"” ([0006]) and “In addition to the re-settable mechanical diversion device, other diversion material/devices could be pumped downhole during the treatment including but not limited to ball sealers or particulates such as sand, ceramic material, proppant, salt, waxes, resins, or other organic or inorganic compounds or by alternative fluid systems such as viscosified fluids, gelled fluids, foams, or other chemically formulated fluids, or other injectable diversion agents” ([0162]).  
It is not clear exactly when Tolman pumps these other diversion material/devices in addition to using the mechanical diversion device.  Nevertheless, even if it is found that Tolman fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include pumping “other diversion material/devices” during the treatment, such as immediately after creating new hydraulic fractures 242 and before placing the BHA at the next formation zone downhole, in order to allow “temporarily blocking the flow of fluids into or out of a 
“subsequent to the stimulating, fluidly isolating the zone of the subterranean formation from the uphole region by at least partially sealing the plurality of perforations; 
subsequent to the fluidly isolating, moving the sealing structure in a downhole direction within the tubular conduit”).
Second, the modification is obvious as no more than the use of familiar elements (known diversion material/devices; known fracturing fluid; known BHA) according to known techniques (pumping diversion material/devices; fracturing; placing a BHA) in a manner that achieves predictable results (temporarily blocking fluid flow out of perforations after they have been fractured).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding the stimulant stream of 8-20 MPa, Tolman discloses “Hydraulic fracturing consists of injecting fluids (usually viscous shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock fails and forms a plane, typically vertical, fracture (or fracture network) much like the fracture that extends through a wooden log as a wedge is driven into it” ([0004]) and “the treating fluid is forced to enter previously placed perforations 240 and 241 and create new hydraulic fractures 242” ([0117]).  This necessarily discloses some fracturing pressure.
However, Tolman fails to specify the fracturing pressures. 
Nevertheless, typical fracturing pressures are rather well-known in the art.  For example, Watson teaches “A system for use with a subterranean well” (abstract) wherein “Components of the apparatus 90, 100 exposed to fracturing pressures should be rated for relatively high pressure service (such as, 15000 psi or ˜103 MPa)” ([0125]); i.e., these should be expected to need to withstand fracturing pressures up to 103 MPa, i.e., fracturing pressures from 0-103 MPa.
Although silent to the exact fracturing pressure as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include “wherein the stimulating includes providing the stimulant fluid stream at a stimulant stream pressure of at least 8 Megapascals and at most 20 MPa,” in order to “create new hydraulic fractures 242” at suitable fracturing pressures, depending on the formation.
Applicant may see the Response to Arguments below regarding additional evidence of this range.
Regarding claims 2-6, Tolman discloses “When the upper inflatable sealing element 121 and the lower inflatable sealing element 123 are actuated, treatment fluid may be pumped down the interior of coiled tubing 106 to exit the circulation port 114, and then be positively forced to enter the targeted perforations. […] The inflatable, re-settable packer 120 provides hydraulic isolation such that when treatment fluid is subsequently pumped down the coiled tubing 106, the treating fluid is forced to enter previously placed perforations 240 and 241 and create new hydraulic fractures 242” ([0117]) and “wireline 102” ([0074] and Fig. 6) wherein “The deployment means can be a tubing string, including a coiled tubing or standard jointed tubing, a wireline, a slickline, or a cable” ([0029]).  “Hydraulic isolation” refers to forcing 100% of the fluid to enter perforations 240/241, and a “wireline” is a tether.  Accordingly, Tolman discloses: 
(claim 2) wherein the retaining includes establishing an at least partial fluid seal between the sealing structure and the tubular; and further
(claim 3) wherein the at least partial fluid seal is sufficient to direct at least 80% of the stimulant fluid stream through the plurality of perforations during the stimulating; and/or
(claim 4) wherein the retaining includes at least substantially completely blocking flow of the stimulant fluid stream from the uphole region to the downhole region via the tubular conduit; and/or
(claim 5) wherein the retaining includes operatively engaging the tubular with the sealing structure; and/or
(claim 6) wherein the retaining includes utilizing a tether, which extends from a surface region to the sealing structure, to retain the sealing structure within the tubular conduit.
Regarding claims 7 and 9, Tolman discloses “the treating fluid is forced to enter previously placed perforations 240 and 241 and create new hydraulic fractures 242” ([0117]) and “As an illustrative example of the fracture treatment design for stimulation of a 15-acre size sand lens containing hydrocarbon gas, water; (b) 2,000 gallons of cross-linked gel containing 1 pound-per-gallon of proppant; (c) 3,000 gallons of cross-linked gel containing 2 pounds-per-gallon of proppant; (d) 5,000 gallons of cross-linked gel containing 3 pounds-per-gallon of proppant; and (e) 3,000 gallons of cross-linked gel containing 4 pound-per-gallon of proppant such that 35,000 pounds of proppant are placed into the first zone” ([0086]).  Accordingly, Tolman discloses:
(claim 7) wherein the stimulating includes creating at least one fracture within the zone of the subterranean formation; and further
 (claim 9) wherein the stimulant fluid stream includes a liquid.
Regarding claims 8 and 10, Tolman discloses “FIG. 6 illustrates a third embodiment of the invention where coiled tubing is used as the deployment means and excess friction is not of concern and either proppant is not pumped during the job or use of proppant is not of concern” ([0117]) and discloses other embodiments which readily employ proppant (e.g., [0086]).  “Use of proppant is not of concern” presumably refers to wherein problems associated with using proppant are not significant (e.g., wherein wear on the equipment due to any proppant being pumped is not significant), and issues associated with using proppant would easily be minimized by using proppant and/or equipment which does not experience such wear issues, such as by choosing more-durable materials or needing the equipment to last for only a few iterations.  Accordingly, even if it is found that Tolman fails to disclose including proppant in this embodiment per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include using proppant, in order to prop the fractures being created (thereby including:
(claim 8) wherein the method further includes propping the at least one fracture; and/or
(claim 10) wherein the stimulant fluid stream includes a proppant).
Regarding claim 11, Tolman discloses “higher pump rates (e.g., on the order of 10 to 30-barrels-per-minute or more) could be achieved for effective proppant transport and hydraulic fracturing” ([0141]).  10-30 bpm = ~1.59-4.77 cubic meters/min.
Although silent to the exact pump rate as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified wherein the stimulating includes providing the stimulant fluid stream at a stimulant stream flow rate of at least 0.1 cubic meters per minute,” in order to achieve “effective proppant transport and hydraulic fracturing.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 13, Tolman discloses wherein the stimulating includes pumping the stimulant fluid stream into the uphole region utilizing a pump ([0072] “The piping from the surface pumps and tanks used for injection of the stimulation fluids would be attached with appropriate fittings and/or couplings to the side outlet injection valves 22”).
Regarding claims 14-17, as in claim 1, Tolman teaches “methods and devices for temporarily blocking the flow of fluids into or out of a given set of perforations will be referred to herein as "diversion agents"” ([0006]) and “In addition to the re-settable mechanical diversion device, other diversion material/devices could be pumped downhole during the treatment including but not limited to ball sealers or particulates such as sand, ceramic material, proppant, salt, waxes, resins, or other organic or inorganic compounds or by alternative fluid systems such as viscosified fluids, gelled fluids, foams, or other chemically formulated fluids, or other injectable diversion agents” ([0162]).  
As in claim 1, even if it is found that Tolman fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include pumping “other diversion material/devices” such as ball sealers, sand, waxes, etc. into the fractured perforations during the treatment, such as immediately after creating new hydraulic fractures 242 and before placing the BHA at the next formation zone downhole, in order to allow “temporarily blocking the flow of fluids into or out of a given set of perforations,” especially in the case that fluid is undesirably leaking out of the fractured perforations (thereby including:
(claim 14) wherein the fluidly isolating includes at least partially sealing the plurality of perforations with a plurality of diversion structures; and further
(claim 15) wherein the plurality of diversion structures includes at least one of: 
(i) a mechanical diversion structure; 
(ii) a fibrous diversion structure; 
(iii) a ball sealer; 
(iv) a solid-particle diverting agent; 
(v) a resilient diversion structure; 
(vi) a flexible diversion structure; and 
(v) a plurality of knotted ropes, optionally wherein the plurality of knotted ropes includes frayed ends; and/or
(claim 16) wherein the at least partially sealing includes operatively engaging the tubular with the plurality of diversion structures such that a corresponding diversion structure of the plurality of diversion structures is positioned within each perforation of the plurality of perforations during the repeating; and/or
(claim 17) wherein the method includes maintaining the at least partially sealing during the repeating.
Although not necessary to render claim 15 obvious, regarding the knotted ropes, Applicant may see the reference to Watson.
Regarding claims 18-20, Tolman discloses “The operations are then continued and repeated as appropriate for the desired number of formation zones and intervals” ([0117]) and provides an example wherein “a 3,000 foot interval where individual zones nominally 100 feet apart are to be treated” ([0162]) = repeating for 30 corresponding zones.
As in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include pumping “other diversion material/devices” during the treatment, such as immediately after creating new hydraulic fractures 242 and before placing the BHA at the next formation zone downhole, in order to allow “temporarily blocking the flow of fluids into or out of a given set of perforations,” especially in the case that fluid is undesirably leaking out of the fractured perforations (thereby including:
(claim 18) wherein the repeating includes sequentially performing the retaining, the stimulating, the fluidly isolating, and the moving the plurality of times
(claim 19) wherein the repeating includes sequentially repeating the retaining, the stimulating, the fluidly isolating, and the moving at least 2 times; and/or
(claim 20) wherein the repeating includes repeating the retaining, the stimulating, the fluidly isolating, and the moving to sequentially stimulate at least 20 corresponding zones of the subterranean formation.
Regarding claims 21-25, Tolman discloses “the individual zones may be treated in any order” ([0117]), and as in claim 1, this discloses per se both an uphole direction and a downhole direction as in “the individual zones are treated in sequential order from shallower wellbore locations to deeper wellbore locations” = moving sequentially downhole ([0116]).  Tolman further discloses “The deployment means can be a tubing string, including a coiled tubing or standard jointed tubing, a wireline, a slickline, or a cable. Rather than tubing or cable deployment, the deployment means could also be a tractor system attached to the BHA. The tractor system may be a self-propelled, computer-controlled, and carry on-board signaling systems such that it is not necessary to attach cable or tubing to control and actuate the BHA and/or tractor system. Alternatively, the tractor system could be controlled and energized by cable or tubing umbilicals such the tractor system and BHA are controlled and actuated via signals transmitted downhole using the umbilicals. Many different embodiments to the invention can exist depending on the suspension means and specific components of the BHA” ([0029]) such as “the umbilical could take the form of a small diameter tubing or multiple tubing to provide hydraulic communication with BHA components; and/or the umbilical could take the form of a cable or multiple cables to provide electrical or electro-optical communication with BHA components” ([0034]).  Accordingly, Tolman discloses:
(claim 21) wherein the repeating includes sequentially moving the sealing structure in a downhole direction within the tubular conduit such that each of the plurality of corresponding zones is downhole from previously stimulated zones of the plurality of corresponding zones; and/or
(claim 22) wherein the moving the sealing structure in the downhole direction includes moving the sealing structure in the downhole direction subsequent to each instance of the fluidly isolating
(claim 23) wherein the moving the sealing structure includes moving utilizing at least one of: 
(i) the tether that extends between the sealing structure and the surface region; and 
(ii) a tractor that is operatively attached to the sealing structure; and/or
(claim 24) wherein the method further includes applying a motive force to the sealing structure to facilitate the moving; and/or
(claim 25) wherein the method further includes generating the motive force at least one of: 
(i) electrically; 
(ii) hydraulically; 
(iii) pneumatically; and 
(iv) hydrostatically.

Response to Arguments
Applicant's arguments filed 9 March 2022 with respect to claims rejected under 35 USC § 103 over Tolman in view of Watson have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states:
“The Office Action relies on Watson, which states "fracturing pressures should be rated for relatively high pressure service (such as, 15000 psi or ~103 MPa)." Applicant respectfully disagrees that this much higher pressure in any way is applicable to the claimed much lower pressure range.
Watson fails to establish that every limitation was known in the prior art. Specifically, Watson fails to teach or suggest the element of "wherein the stimulating includes providing the stimulant fluid stream at a stimulant stream pressure of 8 Megapascals to 20 Megapascals." The Office Action clearly states that Watson fails to explicitly disclose this element. Then Office Action contends that "[i]t would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention" to arrive at the claimed pressures. Applicant respectfully disagrees. The general conditions of the claim must be disclosed in the prior art, and discovery of the optimum or workable range must be a matter of routine experimentation for a person of ordinary skill in the art. (See In re Aller, 220 F.2d 454, 456). There exists no reasoning to explain how optimization using routine skill would have resulted in the claimed ranges of pressures. The single mention of pressure in Watson is over 400% greater than the claimed pressures. Applicant asserts that Watson provides no direction or guidance that would lead one skilled in the art to arrive at the claimed pressure range” (p.7). 

It appears that Applicant may have misunderstood the pressures taught by Watson.  As cited, Watson teaches “A system for use with a subterranean well” (abstract) wherein “Components of the highest pressure that a component must withstand, i.e., these components should need to withstand fracturing pressures up to 103 MPa, i.e., fracturing pressures from 0-103 MPa.  This is not 400% greater than the claimed pressures.  It is a range that includes the claimed 8-20 MPa fracturing pressures.
Moreover, the obviousness rationale set forth in the Office Action made it clear that Tolman motivates selection of 8-20 MPa fracturing pressure from the 0-103 MPa range indicated by Watson.  Specifically, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolman to include “wherein the stimulating includes providing the stimulant fluid stream at a stimulant stream pressure of at least 8 Megapascals and at most 20 MPa,” in order to “create new hydraulic fractures 242” at suitable fracturing pressures, depending on the formation.  For example, a formation with a natural tensile strength that fractures at 10 MPa would be treated with a fracturing pressure somewhat more than 10 MPa, as in Tolman, to create new fractures.
There is substantial evidentiary support in the art for this interpretation.  For example, the reference to Gupta (2003/0008781) provides evidence that typical fracturing pressures are in this range, stating “In order to improve the recovery of hydrocarbons from oil and gas wells, the subterranean formations surrounding such wells can be fractured. That is, fluid can be introduced into the formations through one or more of well bores, at an elevated pressure (and preferably a pressure sufficiently high to initiate hydraulic fracturing, e.g., 5-120 Mpa) to open the pores and cracks in the formation” ([0003]).  Similarly, the reference to Collins (2007/0295508) provides further evidence that typical fracturing pressures are in this range, stating “The predetermined fracturing pressure accumulated at the shock tool can be about the fracture gradient of the formation or the overburden strength of about 20 kPa/meter of depth or greater. For example, fracturing fluid pressure for a zone depth of about 600 meters could be initially set for 12 to 25 MPa” ([0054]).  As well, the reference to Leshchyshyn (2010/0018710) provides further evidence that typical fracturing pressures are in this range, giving examples of “Overall, the surface pressure during fracturing varied from about a lowest value of 11.2 MPa to 13.4 MPa with an initial surface breakdown pressure to initiate the frac at 15.2 MPa” ([0100]); “Overall, the surface pressure during fracturing varied from about a lowest value of 11.1 MPa to 13.4 MPa with an initial surface 15.1 MPa” ([0111]); “Overall, the surface pressure during fracturing varied from about a lowest value of 7.5 MPa to 8.8 MPa with an initial surface breakdown pressure to initiate the frac at 12.5 MPa” ([0122]).
The evidence merely reiterates the same point: typical fracturing pressures are roughly from 0-103 MPa as in Watson, and Tolman suggests selecting a fracturing pressure appropriate for a given formation, such as 8-20 MPa.
Accordingly, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674